Citation Nr: 0521948	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Gordon P. Doyle, Attorney at 
Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1958 until 
October 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

In his April 2004 substantive appeal, the veteran expressed 
his desire for a hearing before a Veterans Law Judge sitting 
at the RO.  However, in subsequent correspondence dated in 
January 2005, the veteran's representative withdrew the 
request for a hearing. 

Additionally, it is observed that in the present case, the RO 
found that new and material had been received and proceeded 
to consider the claim on the merits de novo.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  


FINDINGS OF FACT

1.  In an unappealed June 1959 rating decision, service 
connection for a nervous condition was denied.

2.  The evidence added to the record since June 1959, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The June 1959 rating decision which denied the veteran's 
claim of entitlement to service connection for a nervous 
condition is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2002).

2.  The evidence received subsequent to the June 1959 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in April 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to the issuance 
of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from friends and 
relatives of record.  Finally, the veteran has submitted his 
own statements in support of the claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in December 2002, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Discussion

The veteran initially raised a claim of entitlement to 
service connection for "nerves" in April 1959.  A June 1958 
rating action denied service connection for VA hospital 
purposes, on the basis that the evidence failed to show such 
disability to have been incurred or aggravated by service.  A 
subsequent June 1959 rating decision denied service 
connection for a psychiatric disability for compensation 
purposes, on the same basis.  The veteran did not appeal 
those determinations and they became final.  See 38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the last final RO 
denial in June 1959 included service medical records.  Such 
records reflected that while being treated for pneumonia at a 
Naval hospital, in March 1958, the veteran was observed to 
exhibit strange behavior.  He reported a history of 
hallucinations since childhood.  He was not responsive to 
psychotherapeutic efforts.  Following psychiatric evaluation, 
the diagnosis was schizophrenic reaction.  Also, social 
service questionnaires, completed by the veteran's parents in 
March 1958, indicated a childhood history of daydreams and 
sleeping difficulties, as well as difficulty making friends.  
Finally, such evidence included a May 1959 letter from a 
private physician, which noted that the veteran was 
undergoing a frank schizophrenic reaction, and a June 1959 
letter from Richmond State Hospital, confirming an inpatient 
admission in May 1959.

In December 2002, the veteran sought to reopen his claim of 
entitlement to service connection for a psychiatric 
disability.  The claim was denied in March 2003.  

The evidence added to the record subsequent to the last final 
rating decision in June 1959 includes VA outpatient treatment 
reports dated in 1977 reflecting a continued diagnosis of 
schizophrenia.  Further, a communication from Ball Memorial 
Hospital indicated that the veteran was treated at such 
facility from May 1959 until April 1968, and was diagnosed in 
June 1959 with paranoid-type schizophrenic reaction.  It was 
indicated that no further information was available regarding 
that admission.  Also affiliated with the claims folder 
subsequent to the June 1959 RO denial are reports of VA 
psychiatric care dated from 1996 to 2004, including VA 
psychiatric assessments in October 1999 and April 2003.  The 
reported diagnosis was schizoaffective disorder, bipolar 
type.  Finally, an April 2003 lay statement from the 
veteran's brother is now of record.  Such evidence details 
the veteran's current psychiatric treatment and symptoms, 
without addressing the etiology of such disability.  The 
testimonial evidence from the veteran's brother states that 
the veteran had a good quality of life prior to service and 
attributed the veteran's mental breakdown to service.  

None of the evidence described above was previously submitted 
to agency decisionmakers.  However, it is essentially 
cumulative and redundant of the evidence available back in 
1959.  Indeed, a diagnosis of schizophrenic reaction was 
already of record at that time.  Moreover, regarding the lay 
statement, the evidence in 1959 also included letters 
attesting that the veteran was normal prior to service.  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the June 1959 
RO decision, when considered with the record as a whole, do 
not support the veteran's contention that his psychiatric 
disability was incurred or aggravated by service.  Again, 
material evidence is that which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

It is noted that the April 2003 lay statement submitted by 
the veteran's brother expressed the belief that the veteran's 
nervous breakdown was incurred as a result of service.  
However, it is again noted that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

To achieve service connection here, the evidence must show 
that it is at least as likely as not that the veteran's 
psychiatric disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
conclusion, the claims file does not contain new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a psychiatric disability is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


